               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAII
___________________________________
                                    )
JANET C. HOWELL,                    )
                                    )
                    Plaintiff,      )
                                    )
     vs.                            ) Civ. No. 17-00514 ACK-RLP
                                    )
RESPONDEAT SUPERIORS ALL MENTIONED )
ORGANIZATIONS: STEINBACH CLINIC     )
LANDSTUHL HOSPITAL IN GERMANY, DOD )
CONTRACT-TORS, GERMANY, CORONADO    )
BASE CLINIC, CO CORONADO SECURITY )
AND CHIEF SECURITY, CORONADO,       )
BALBOA HOSPITAL US NAVY, MAKALAPA )
CLINIC BUMED, USN JUDGE ADVOCATES )
FLEET WEATHER, GERMANY & SAN DIEGO,)
JOHN NEI EEOC WHITE, PETE CRUZ,     )
                                    )
                    Defendant.      )
___________________________________)

   ORDER ADOPTING AS MODIFIED MAGISTRATE JUDGE’S FINDINGS AND

                          RECOMMENDATION

          For the reasons set forth below, the Court ADOPTS AS

MODIFIED the Magistrate Judge’s Findings and Recommendation, ECF

No. 51, issued by Magistrate Judge Richard L. Puglisi on

December 11, 2018.

                            BACKGROUND

          Plaintiff Janet C. Howell (“Plaintiff”), proceeding

pro se, filed her initial Complaint on October 17, 2017.     ECF

No. 1.   On April 10, 2018, Plaintiff made a filing, ECF No. 11,

that the Court construed as a request for leave to file an

amended complaint, and the Court granted such leave, ECF No. 12.

                                 1
The Court also granted Plaintiff five extensions of time to file

her amended complaint, see ECF Nos. 28, 32, 34, 36, 42, and

extended the time for service of the amended complaint up to and

including November 30, 2018, see ECF No. 45.

          Plaintiff filed her Amended Complaint on October 1,

2018, ECF No. 46, and then filed three additional documents that

appeared to be supplements to her Amended Complaint, ECF Nos.

47, 48, 50.   There is no indication on the docket that Plaintiff

has served her Amended Complaint on any of the named Defendants.

          On December 11, 2018, Magistrate Judge Richard L.

Puglisi issued his Findings and Recommendation That the District

Court Dismiss Plaintiff’s Amended Complaint with Prejudice (the

“F&R”).   ECF No. 51.   Although the Magistrate Judge noted in the

F&R’s “Background” section that there was no evidence that

Plaintiff had served her Amended Complaint, id. at 2, his

recommendation of dismissal was premised on the Amended

Complaint’s failure to comply with Rule 8 of the Federal Rules

of Civil Procedure, id. at 2–5.       The Magistrate Judge explained

that Plaintiff had “fail[ed] to state any discernable basis for

judicial relief,” id. at 3, and further noted that the basis for

Plaintiff’s apparent challenge to a decision by the Navy Bureau

of Medicine (“BUMED”) was unclear, id. at 4–5 (noting that

Plaintiff had not filed any agency decision that she was

attempting to challenge).   Finding it clear that no amendment

                                  2
could cure the defects in Plaintiff’s Amended Complaint, the

Magistrate Judge recommended that the dismissal be with

prejudice.   Id. at 5–6.

         On December 19, 2018, Plaintiff filed a document

styled “MOTION/ACTION: RE-OPEN, REMOVE THE DISMISSAL WITH

PREJUDICE ORDER PLEASE……………………………” Objection, ECF No. 52.

Therein, Plaintiff states that “the Rule 8 were NOT in

violations,” id. at 2, and asserts that she has “hired a Cash

Basis Attorney to File My Formal Complaint,” id.     Attached to

Plaintiff’s filing are the following, arguably relevant

documents: (1) a printed page showing the leftmost half of an

undated, one-paragraph email purportedly sent to Plaintiff by an

individual named Nivro Eva, Hugo Anthony, or A. Hugo, wherein

that individual seemed to solicit money from Plaintiff, id. at

5; (2) a letter from the Tort Claims Unit of the Department of

the Navy Office of the Judge Advocate General, dated June 15,

2017, denying Plaintiff’s claims against the United States,

which totaled $122,000,000 (the “June 2017 Letter”), id. at 9;

and (3) a letter from the Tort Claims Unit of the Department of

the Navy Office of the Judge Advocate General, dated September

12, 2017, informing Plaintiff that her request for

reconsideration had been received and granted, and that her




                                3
claims were denied upon reconsideration (the “September 2017

Letter”), id. at 8.1

          On January 18, 2019, Plaintiff filed a document styled

“MOTION/ACTION: APPEAL TO THE THE MAGISTRATE JUDGE ORDER ON

12/11/18 ORDER DUE TO THE REPRESENTATIVE OF USN AND BUMED ARE

THE ATTY. GENERAL OF WHERE THE LOCATIONS AND INJURIES

HAPPENED[.]” ECF NO. 54.   Plaintiff also filed, on the same

date, a document styled “MOTION/ACTION: REQUEST FOR LEAVE OF

ABSENCE FOR MEDICAL TREATMENTS OF DISFIGUREMENTS PSYCHOLOGIST

TREATMENTS MULTIPLE KIND OF TREATMENTS WEDDING OF MY BROTHER

OVERSEAS MY MBA/MHSA GRADUATION MY BIRTHDAY CELEBRATION 2nd Week

of April[.]” ECF No. 53.

                       STANDARD OF REVIEW

          The district court may accept those portions of a

magistrate judge’s findings and recommendation that are not




1 Seemingly in response to the Magistrate Judge’s mention of the
fact that “[t]here is no indication on the docket that Plaintiff
has served her Amended Complaint on any of the named
Defendants[,]” F&R at 2, Plaintiff’s filing also includes copies
of certified mail receipts showing that certified mail had been
sent to various entities—some of whom appear to be named
Defendants—in 2016. Objection at 6–7. This documentation is
irrelevant, not only because Plaintiff’s Amended Complaint was
not filed until 2018, see ECF No. 46, but because the Magistrate
Judge’s recommendation of dismissal was based on the Amended
Complaint’s noncompliance with Federal Rule of Civil Procedure 8
rather than on Plaintiff’s failure to serve the Defendants. See
generally F&R. Similarly, Plaintiff’s arguments that she and/or
her “Attorney on Cash Basis” have served some of the Defendants,
Objection at 2, are immaterial.

                                4
objected to if it is satisfied that there is no clear error on

the face of the record.    United States v. Bright, Civ. No. 07-

00311 ACK-KSC, 2009 WL 5064355, at *3 (D. Haw. Dec. 23, 2009);

Stow v. Murashige, 288 F. Supp. 2d 1122, 1127 (D. Haw. 2003).

         When a party objects to a magistrate judge’s findings

and recommendation, the district court must review de novo those

portions to which the objections are made and “may accept,

reject, or modify, in whole or in part, the findings and

recommendations made by the magistrate judge.”    28 U.S.C. §

636(b)(1)(C); Fed. R. Civ. P. 72(a); L.R. 74.2.    Under a de novo

standard, a district court “review[s] the matter anew, the same

as if it had not been heard before, and as if no decision

previously had been rendered.”     Freeman v. DirecTV, Inc., 457

F.3d 1001, 1004 (9th Cir. 2006).

         The district court has discretion, but is not

required, to consider evidence presented for the first time in a

party’s objection to a magistrate judge’s recommendation.

Akhtar v. Mesa, 698 F.3d 1202, 1208 (9th Cir. 2012).    The

district court may receive further evidence or recommit the

matter to the magistrate judge with instructions. 28 U.S.C. §

636(b)(1)(C); L.R. 74.2.   The district court may consider the

record developed before the magistrate judge, but the Court must

make its own determination on the basis of that record.       L.R.

74.2.

                                   5
                              DISCUSSION

         “A document filed pro se is ‘to be liberally

construed[.]’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

Here, the Court construes Plaintiff’s filing—which was filed

within fourteen days of the service of the F&R, Objection at 1;

see LR 74.2; Fed. R. Civ. P. 6(d)—as an objection thereto.

Plaintiff’s more recent filing, however (which the Court

construes as a second objection to the F&R) is untimely, having

been filed more than fourteen days after the service of the F&R

on Plaintiff.   LR 74.2; Fed. R. Civ. P. 6(d); see King v.

Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants

must follow the same rules of procedure that govern other

litigants.”) (overruled on other grounds by Lacey v. Maricopa

Cty., 693 F.3d 896 (9th Cir. 2012)).       The Court will therefore

not consider the second objection.

         As noted previously, the F&R’s recommendation of

dismissal rests entirely on the Magistrate Judge’s finding that

Plaintiff has failed, in her Amended Complaint and the

supplements filed thereto, “to state any discernable basis for

judicial relief.” F&R at 3.    And the F&R’s recommendation that

the dismissal be with prejudice is premised on the Magistrate

Judge’s finding that “it is clear that no amendment can cure the

defects in Plaintiff’s Amended Complaint[.]” Id. at 5.       Although

                                  6
Plaintiff’s Objection is rather difficult to interpret, and

although it appears that the thrust of the arguments made

therein pertain largely to the nondispositive issue of service,

see generally Objection, the Court, mindful of its duty to this

pro se Plaintiff, discerns some relevant arguments and addresses

them as follows.

         I.    Whether the Amended Complaint and Supplements

               Complied with Rule 8

         Rule 8 of the Federal Rules of Civil Procedure

requires that a complaint contain “a short and plain statement

of the claim” and that “[e]ach allegation . . . be simple,

concise, and direct.” Fed. R. Civ. P. 8(a)(2), (d)(1).    A

plaintiff must allege “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see

also McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991) (a

complaint must contain “sufficient allegations to put defendants

fairly on notice of the claims against them” (citations

omitted)).   While pro se pleadings are interpreted liberally,

they still must meet a minimum threshold so as to provide

defendants sufficient notice of the allegations against them.

Brazil v. U.S. Dep't of the Navy, 66 F.3d 193, 199 (9th Cir.

1995).

                                 7
         Under Rule 41(b) of the Federal Rules of Civil

Procedure, a court may dismiss an action for a party’s failure

to comply with the Federal Rules.    Fed. R. Civ. P. 41(b).   One

ground for dismissal is failure to comply with Rule 8.    See

Hearns v. San Bernardino Police Dep’t, 530 F.3d 1124, 1131 (9th

Cir. 2008).   Such a dismissal may be undertaken sua sponte.

Hells Canyon Pres. Counsil v. US. Forest Serv., 403 F.3d 683,

689 (9th Cir. 2005); see also Robert v. First Hawaiian Bank, 172

F.3d 58 (9th Cir. 1999) (unpublished decision) (upholding a

district court’s sua sponte Rule 8 dismissal); Wolfe v. Yellow

Cab Co-op., Inc., 880 F.2d 417 (9th Cir. 1989) (same).    A Rule 8

dismissal is appropriate where, inter alia, a complaint is

“confusing, distracting, ambiguous, and unintelligible,” see

Schmidt v. Herrmann, 614 F.2d 1221, 1224 (9th Cir. 1980), as

where its “‘true substance, if any, is well disguised,’” see

Hearns, 530 F.3d at 1131 (quoting Gillibeau v. City of Richmond,

417 F.2d 426, 431 (9th Cir. 1969)); see also McHenry v. Renne,

84 F.3d 1172, 1178–80 (9th Cir. 1996) (affirming dismissal of

complaint where “one cannot determine from the complaint who is

being sued, for what relief, and on what theory, with enough

detail to guide discovery”).

         The Magistrate Judge recommended that “Plaintiff’s

Amended Complaint should be dismissed for failure to comply with

Rule 8.” F&R at 5.   Plaintiff objects that “the Rule 8 were NOT

                                 8
in violations,” arguing that “I’m sure it’s NOT TOO Confusing

now because while I’m doing the Amendment of Complain, every

steps I make, I’m always requesting for the Righteous Judges

Approval.” Objection at 2.   But in reviewing the Amended

Complaint, ECF No. 46, as well as the three supplemental

filings, ECF Nos. 47, 48, 50, the Court cannot find that

Plaintiff has stated any discernable basis for judicial relief.

         The Amended Complaint is styled “COMPLAIN OF:

DISCRIMINATION ALL FORMS, HOMESIDE,INTENTIONAL MANSLAUGHTER,

FAMILY ALIENATORS, ALIENATION OF AFFECTION, INTENTIONALLY

DELIVERATELY WILLFULLY ASSASINATION OF MY MY CHARACTER,

ATTEMPTED MURDER TERRORIZERS, DEFAMATORS, UNDERMINERS,

FABRICATORS, NEGLIGENCE, ABUSED OF AUTHORITY OF WHITE, BLUE

COLLAR GENIUS CRIMINALS, OBSTRUCTION OF JUSTICE, THEY VIOLATED

ALL MY RIGHTS INCLUDING CONSTITUTIONAL RIGHTS AND HUMAN RIGHTS,

DOCTORS AND NURSES TECHNICIANS ETC. OUTRAGEOUS, ACTIONS,

DEFAMATORS, PREJUDICSM BREACH OF CONTRACT, BREACH OF PEACE,

PREJUDICESM, VIOLATION OF HUMAN RIGHTS ETC. CAUSES OF

CATASTROPHIC INJURIES, MAL PRACTICE THEY VIOLATED ALL MY RIGHTS

INCLUDING MY CONSTITUTIONAL RIGHTS ETC., COMPENSATORY AND

PUNITIVE DAMAGES.” ECF No. 46 at 1.   Elsewhere in her Amended

Complaint, Plaintiff characterizes her suit as “a multi-tort

claims action,” id. at 2, and cites “Title VII of the Civil

Rights Act of 1964, as amended; 42 U.S.C. & Section 2000e et.

                                9
Sec., the Civil rights Act of 1866(As amended by, the Civil

Rights Restoration Act of 1991)’ and 42 U.S.C. 1981(a) et seq.

(which includes And is not limited to the provisions applicable

to suing the Multiple Agencies, Defendants, Family Alienators,

Individuals etc.,” id.; see also id. at 5 (“MIXED CASE, MULTIPLE

TORT VIOLATION OF TITLE VII, VIOLATION OF REFERENCE 7702 AND

7703,DISABILITY,DISCRIMINATION, NEGLIGENCE, PROFILLER, PREJUDICE

MILITARY DISABLE VETERAN DISCRIMINATION, HIPAA VIOLATION

VIOLATION OF HUMAN RIGHTS, VIOLATION OF CIVIL RIGHTS,

NEGLIGENCE, ABUSED OF AUTHORITY, UNFAIR LABOR PRACTICE, MAL

PRACTICES DOCTORS, FABRICATED MEDICAL NOTES, FABRICATED DRUGS

INTAKE, MEDICAL IDENTITY THEFT, FORGERY, DISCRIMINATION (RACIAL,

AGE & RELIGION), MANSLAUGHTER DUE TO ALIENATION OF AFFECTION,

LIBEL, DEFAMATION OF CHARACTER, ATTEMPTED MURDER OF THE FAMILY

ALIENATORS – FRAUD MILITARY DEPENDENTS.”).

         Reading Plaintiff’s Amended Complaint and supplements

together with the June 2017 Letter and the September 2017

Letter, Objection at 8–9, the Court surmises that Plaintiff is,

at least in part, attempting to challenge a February 1, 2015,

decision by BUMED that she was “not physically qualified to

continue service in the U.S. Navy Reserve,” September 2017

Letter, ECF No. 52 at 8.   As stated in the September 2017

Letter, Plaintiff appears to believe that “various acts or

omissions . . . influenced” that decision.   Id.   Despite

                                10
searching the Amended Complaint and supplements, the Court

cannot divine any further, lucid details regarded the alleged

acts or omissions, or the theory on which Plaintiff is

proceeding, as would be necessary to guide discovery, see

McHenry, 84 F.3d at 1178–80, or to put the Defendants “fairly on

notice of the claims against them,” McKeever, 932 F.2d at 798.

         As iterated in the filings, Plaintiff’s other

grievances—if indeed they involve matters distinct from the

BUMED decision—suffer from similar infirmities.   Plaintiff

appears to charge various individuals with interfering with her

marriage, see ECF No. 46 at 3 (“SOME ARE CURRENTLY DOE PREGNANT

WOMEN, OBIOUSLY FRAMING MANIPULATING MY HUSBAND, SOME ARE FAKE

PREGNANT WOMEN WANT’S TO BE SUPPORTED FOR LIFE.”), and to allege

that BUMED and other Defendants were somehow responsible for or

complicit in the marital problems of which she complains, see

id. at 7 (“Due to these Agencies BUMED, USN, ET ALL

Discriminative, Negligence, they discontinue their

Investigations of finding these Culprits the Sex Offenders,

Seductresses . . . .”).   Far from including a “short and plain

statement of the claim,” Fed. R. Civ. P. 8(a)(2), containing

allegations that are “simple, concise, and direct,” Fed. R. Civ.

P. 8(d)(1), or “stat[ing] a claim to relief that is plausible on

its face,” Twombly, 550 U.S. at 570, Plaintiff’s Amended

Complaint and its supplements are, unfortunately, nonsensical—

                                11
“confusing, distracting, ambiguous, and unintelligible,”

Schmidt, 614 F.2d at 1224.   Voluminous though they are—totaling

fifty-three pages—Plaintiff’s Amended Complaint and its

supplements are wholly devoid of specific factual allegations

and discernable legal theories.

         The Court is sympathetic to Plaintiff’s overall

situation, which appears rather grave, and hopes sincerely that

Plaintiff is able to find some relief.   But the Court is unable

to see a path to any sort of relief for Plaintiff, let alone

that she seeks from Defendants—including the reactivation of her

military career, ECF No. 46 at 8, and “Billions of Dollars,” id.

at 13—via her Amended Complaint and its supplements, which (even

liberally construed) utterly fail to meet the standards set

forth by Rule 8.   The Court therefore finds that dismissal of

the Amended Complaint is warranted, and adopts the relevant

portion of the F&R.   See F&R at 2–5.

         II.   Whether Dismissal with Prejudice is Appropriate

         “Unless it is absolutely clear that no amendment can

cure the defect . . . a pro se litigant is entitled to notice of

the complaint’s deficiencies and an opportunity to amend prior

to dismissal of the action.” Lucas v. Dep’t of Corr., 66 F.3d

245, 248 (9th Cir. 1995) (citations omitted).   Dismissal with

prejudice is a harsh remedy, and so a district court should




                                  12
first consider other, less drastic alternatives.      McHenry, 84

F.3d at 1178 (citation omitted).

            The Magistrate Judge found it clear that no amendment

could cure the defects in Plaintiff’s Amended Complaint and

recommended “that the dismissal [of Plaintiff’s Amended

Complaint] be with prejudice.” F&R at 5.       In her Objection,

Plaintiff asserts that an “Attorney on Cash Basis Accepted my

Case,” Objection at 2, and attaches a printout displaying the

leftmost half of an undated, one-paragraph email, which appears

to request that Plaintiff make a payment to an individual named

either Nivro Eva, Hugo Anthony, or A. Hugo by a nonexistent date

in 2018, see id. at 5 (“Thursday . . . 6th November 2018”).2        No


2   The printout in question reads, in full:
            Nivro Eva
            to me

            Dear Mrs. Janet Howell,

            Good day. This is attorney Hugo Anthony
            your attorney rep
            money on Thursday being 6th November 2018 by
            9 a.m. in
            soon as possible. Please We can not meet as
            for now beca
            that will be okay with you I can also send
            it give you all the
            Thanks for your understanding and I’m
            waiting for your fast

            Sincerely Yours,
            Attorney, Hugo Anthony.

            A. Hugo
            Sign.

                                 13
attorney has put in an appearance for Plaintiff, and in fact

there is no evidence in the record of any actions of the

individual Plaintiff refers to as her “Attorney on Cash Basis.”3

          The Court has reviewed in detail the Amended

Complaint, ECF No. 46, its supplements, ECF Nos. 47, 48, 50, and

indeed all of Plaintiff’s filings since her October 12, 2017

filing of her Complaint, ECF No. 1.   The simple truth is that

none the filings Plaintiff has made in the fourteen months since

this case began can be described as lucid or sensical.   At no

point has Plaintiff come close to stating a claim, revealing

anything substantive about the nature of the claims she is

attempting to bring, or indeed filing anything coherent.     The

Court seriously doubts that any further filings by Plaintiff



The Court notes that there is an attorney named Daniel Anthony
Joseph Hugo listed in the 2018–19 Annual Directory of the
Hawai`i State Bar Association. The online version of the
directory, which is publicly available, states that Mr. Hugo is
a government employee working for the Department of the
Prosecuting Attorney.
3 Although the Court does not consider herein the substance of

the document it construes to be a second and untimely objection
to the F&R, ECF No. 54, it notes in response to Plaintiff’s
representations therein, see id. at 2 (“According to my
Attorney, Anthony Hugo he filed my Formal Complain In a District
Court in Hawaii, He doesn’t want to give me the case number, I’m
Not sur if He Filed already or He Will File. He said the
Hearing Date will be on May 30, 2019 at District Court at 9am.”)
that the only two cases in this District in which Plaintiff is
named as a party are the instant case and Aunty’s Market China
Town Hawaii LLC.HI et al. v. Amoguis Clans et al., Civ. No. 19-
00025 JAO-RT, that no attorney has put in an appearance for
Plaintiff in either case, and that in neither case is a hearing
presently scheduled for May 30, 2019.

                               14
will improve as significantly as they would have to in order to

be intelligible.

          That being said, the Court will grant Plaintiff leave

to file a Second Amended Complaint.   In view of Plaintiff’s past

filings, such leave and amendment may well be futile; not only

has each of Plaintiff’s submissions been incoherent, but

Plaintiff has demonstrated that she has difficulty following the

Court’s instructions regarding the need to clearly specify the

relief sought and the basis of her entitlement to such relief.4




4For example, on April 18, 2018, Plaintiff filed a document
entitled, in part, “NON HEARING, MOTION, ACTION, AMMENDMENTS OF
COMPLAINTS REQUEST OF RESTRAINING ORDERS AGAINST THE PROSTITUTES
FRAUD MILITARY DEPENDENTS[.]” ECF No. 14. The Court had great
difficulty in deciphering this filing, but noted in an April 20,
2018, Minute Order that, if Plaintiff was seeking a restraining
order or injunctive relief, she must “specify far more clearly
the relief being sought and the basis for providing such
relief.” ECF No. 15. On April 30, 2018, Plaintiff made a
rambling, thirty-page filing that appeared, inter alia, to again
seek a restraining order. ECF No. 16 at 6. The Magistrate
Judge then issued an order that advised Plaintiff to “abide by
the Court’s prior directive to clearly specify the relief that
she seeks and provide the legal and factual basis supporting her
request for such relief.” ECF No. 17 at 2. Plaintiff then
submitted two more filings, totaling twenty-eight pages, which
were largely incomprehensible but which appeared to once again
seek a restraining order and/or injunctive relief. ECF Nos. 18,
25. On May 14, 2018, prior to its receipt of the second of
these filings, the Court issued a Minute Order detailing for
Plaintiff the legal standard applicable to temporary restraining
orders and preliminary injunctions. ECF No. 19. Upon receipt
of Plaintiff’s second filing, the Court, on May 15, 2018, issued
another Minute Order explaining in some detail why Plaintiff’s
request for a preliminary injunction and/or temporary
restraining order was deficient. ECF No. 27. On May 21, 2018,
apparently heedless of the Court’s directives, Plaintiff

                               15
However, out of an abundance of caution, and in light of the

fact that Plaintiff may be able to benefit from the assistance

of counsel, the Court will permit Plaintiff to file a Second

Amended Complaint.   Any such Complaint must be filed within

forty-five days5 of the entry of this Order, must be clearly

designated as the “Second Amended Complaint,” and must be

retyped or rewritten; it may not incorporate any part of the

prior complaints by reference.   See Local Rule 10.3.

          Moreover, the Second Amended Complaint must clearly

and simply state each claim Plaintiff is attempting to bring, as

well as the legal and factual basis for those claims.   Plaintiff

must plausibly allege each element of each of her claims in a

way that puts each Defendant on notice of the allegations

against it.   The Court is unable to discern from Plaintiff’s

incoherent rambling what might be her claims.   Rather than

submitting a lengthy, rambling narrative, Plaintiff should

organize her Second Amended Complaint by claim, stating as

explicitly as possible her allegations against each Defendant.




resubmitted one of her earlier, defective filings requesting a
restraining order and/or injunctive relief. ECF No. 29-3.
5 Although the Court customarily requires complaints to be

amended within thirty days of dismissal, Plaintiff is granted a
longer time in which to file her Second Amended Complaint due to
her need to receive further medical treatment, see ECF No. 53 at
2, and in the hopes that she will utilize this period of time to
ensure that her Second Amended Complaint complies with Rule 8 of
the Federal Rules of Civil Procedure.

                                 16
If Plaintiff’s Second Amended Complaint does not comply with

Rule 8 of the Federal Rules of Civil Procedure, it will likely

be dismissed with prejudice.

          Plaintiff is reminded that she is responsible for

locating and serving the Defendants in this action with a copy

of the Summons and the Second Amended Complaint in accordance

with Rule 4 of the Federal Rules of Civil Procedure, which sets

forth the specific requirements for service.   See Fed. R. Civ.

P. 4.   The Court directs Plaintiff to serve those Defendants who

were named in her Amended Complaint within thirty days of filing

her Second Amended Complaint; any new defendants named in the

Second Amended Complaint must be served within ninety days of

its filing.   See Fed. R. Civ. P. 4(m); Bolden v. City of Topeka,

441 F.3d 1129, 1148 (10th Cir. 2006) (holding that the service

period provided in Fed. R. Civ. P. 4(m) “is not restarted by the

filing of an amended complaint except as to those defendants

newly added in the amended complaint.”); see also Miljkovic v.

Univ. of Hawai'i, President's Office, No. CIV.09-00064 ACK-KSC,

2011 WL 237028, at *4 (D. Haw. Jan. 21, 2011); City of Merced v.

Fields, 997 F. Supp. 1326, 1337–39 (E.D. Cal. 1998).

          Finally, while the Court cannot provide Plaintiff with

legal advice, it notes that free or low-cost legal assistance

may be available in appropriate cases through community

organizations such as the Legal Aid Society of Hawai`i.   The

                                17
Court stresses its belief that Plaintiff would benefit

enormously from the assistance of counsel.

                                 CONCLUSION

            For the foregoing reasons, the Court ADOPTS AS

MODIFIED the Magistrate Judge’s Findings and Recommendation That

the District Court Dismiss Plaintiff’s Amended Complaint with

Prejudice.    ECF No. 51.     Plaintiff’s Amended Complaint is

DISMISSED WITHOUT PREJUDICE.

            IT IS SO ORDERED.

            DATED:   Honolulu, Hawai`i, January 28, 2019.




                                     ________________________________
                                     Alan C. Kay
                                     Sr. United States District Judge




Howell v. Respondeat Superiors All Mentioned Organizations: Steinbach Clinic
Landstuhl Hospital in Germany, et al., Civil No. 17-00514 ACK-RLP; Order
Adopting Magistrate Judge’s Findings and Recommendation.




                                     18
